Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-2, 4 and 5 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a polymer network liquid crystal display device to suppress an occurrence of afterimages which are due to hysteresis characteristics inherent in polymer network liquid crystals, the polymer network liquid crystal display device comprising:
a liquid crystal display panel to display an image according to an-image data to be input to the liquid crystal display panel; and a controller configured to:
determine whether an image currently displayed on the liquid crystal display panel is a moving image or a still image, based on whether an entire screen brightness of the currently displayed image is changed within a set length of time,
in response to the currently displayed image being a still image as determined based on the entire screen brightness of the currently displayed image not being changed within the set length of time, determine whether an entire screen brightness of a next image to be displayed next on the liquid crystal display panel after the still image is displayed changes from an entire screen brightness of the still image on the liquid crystal display panel, and
suppress, when the entire screen brightness of the next image changes from entire screen brightness of the still image, an afterimage display due to hysteresis characteristics of the liquid crystal display panel, by continuously 
displaying, on the liquid crystal display panel, a solid black image for a given number of frames to shut off entire displaying of the liquid crystal display panel after the still image is displayed and before the next image is displayed,
wherein the controller is configured to continuously display the solid black image by changing contents of the image data to be input to the liquid crystal display panel, the changed contents to cause the liquid crystal display panel to shut off the entire display to turn black and to be in a non-transmissive state of the liquid crystal display panel.
Claim 5 is allowed for similar reasons as claim 1.  
Claims 2 and 4 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior arty by Baba et al (US 2006/0146005 A1) discloses a liquid crystal display device which uses black display periods based on detecting whether the input image is a moving image or a still image and suppressing an occurrence of afterimages which are due to hysteresis characteristics inherent in liquid crystal display devices.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624